     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 1 of 14 Page ID #:35




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3     21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
 4     Phone: 323-306-4234
 5     Fax: 866-633-0228
       tfriedman@toddflaw.com
 6
       abacon@toddflaw.com
 7     Attorneys for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                              )     Case No. 2:20-cv-03674-CJC-MRW
11    CRAIG CUNNINGHAM, individually          )
      and on behalf of all others similarly   )     CLASS ACTION
12
      situated,                               )
13                                            )     FIRST AMENDED COMPLAINT
14    Plaintiff,                              )     FOR VIOLATIONS OF:
                                              )
15           vs.                              )        1.   NEGLIGENT VIOLATIONS
                                                            OF THE TELEPHONE
16                                            )             CONSUMER PROTECTION
      GREWAL LAW; WEITZ &                     )             ACT [47 U.S.C. §227(b)]
17                                                     2.   WILLFUL VIOLATIONS
      LUXENBERG, P.C.; ROB                    )
                                                            OF THE TELEPHONE
18    O’SULLIVAN, EAST WEST & BLUE            )             CONSUMER PROTECTION
19    LLC, OPALESCENT IT SOLUTIONS            )             ACT [47 U.S.C. §227(b)]
      INC., MANOJ GUPTA, and DOES 1-          )        3.   NEGLIGENT VIOLATIONS
20                                                          OF THE TELEPHONE
      10 inclusive and each of them,          )             CONSUMER PROTECTION
21                                            )             ACT [47 U.S.C. §227(c)]
      Defendants.                             )        4.   WILLFUL VIOLATIONS
22                                                          OF THE TELEPHONE
                                              )             CONSUMER PROTECTION
23                                            )             ACT [47 U.S.C. §227(c)]
24
                                              )
                                              )
25                                            )     DEMAND FOR JURY TRIAL
26
27           Plaintiff CRAIG CUNNINGHAM (“Plaintiff”), individually and on behalf
28    of all others similarly situated, alleges the following upon information and belief


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              -1-
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 2 of 14 Page ID #:36




 1    based upon personal knowledge:
 2                               NATURE OF THE CASE
 3            1.   Plaintiff brings this action individually and on behalf of all others
 4    similarly situated seeking damages and any other available legal or equitable
 5    remedies resulting from the illegal actions of GREWALL LAW, WEITZ &
 6    LUXENBERG, P.C., ROB O’SULLIVAN, EAST WEST & BLUE LLC,
 7    OPALESCENT IT SOLUTIONS PRIVATE LIMITED, and MANOJ GUPTA
 8    (“Defendants”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 9    Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
10    Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
11    National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
12                              JURISDICTION & VENUE
13            2.   Jurisdiction is proper under 28 U.S.C. § 1331 because this matter
14    arises out of a question of federal law, in particular under the Telephone Consumer
15    Protection Act, 47. U.S.C. § 227 et seq..
16            3.   Venue is proper in the United States District Court for the Central
17    District of California pursuant to 28 U.S.C. § 1391(b) because Defendant WEITZ
18    & LUXENBERG, P.C. does business within the State of California and a
19    substantial portion of the events giving rise to Plaintiff’s claims occurred in this
20    District.
21                                        PARTIES
22            4.   Plaintiff, CRAIG CUNNINGHAM (“Plaintiff”), is a natural person
23    residing in Collin County, Texas and is a “person” as defined by 47 U.S.C. § 153
24    (39).
25            5.   Defendant, GREWAL LAW (“Grewal”) is a law firm, and is a
26    “person” as defined by 47 U.S.C. § 153 (39).
27            6.   Defendant, WEITZ & LUXENBERG P.C. (“Weitz”) is a law firm,
28    and is a “person” as defined by 47 U.S.C. § 153 (39).


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 3 of 14 Page ID #:37




 1            7.    Defendant ROB O’SULLIVAN (“O’Sullivan”) is an individual who
 2    was hired by Grewal to run the calling campaign, and is a “person” as defined by
 3    47 U.S.C. § 153 (39).
 4            8.    Defendant EAST WEST & BLUE LLC (“EWB”) is a Wyoming
 5    corporation with a principal place of business in Temecula, California and is a
 6    marketing company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 7            9.    Defendant OPALESCENT IT SOLUTIONS, INC. (“OIT”) is a Texas
 8    corporation with a principal place of business in Austin, Texas and is an internet
 9    technology marketing company, and is a “person” as defined by 47 U.S.C. § 153
10    (39).
11            10.   Defendant MANOJ GUPTA (“Gupta”) is the president of OIT and is
12    a “person” as defined by 47 U.S.C. § 153 (39).
13            11.   The above-named Defendants, and its subsidiaries and agents, are
14    collectively referred to as “Defendants.” The true names and capacities of the
15    Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
16    currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
17    names. Each of the Defendants designated herein as a DOE is legally responsible
18    for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
19    Complaint to reflect the true names and capacities of the DOE Defendants when
20    such identities become known.
21            12.   Plaintiff is informed and believes that at all relevant times, each and
22    every Defendant was acting as an agent and/or employee of each of the other
23    Defendants and was acting within the course and scope of said agency and/or
24    employment with the full knowledge and consent of each of the other Defendants.
25    Plaintiff is informed and believes that each of the acts and/or omissions complained
26    of herein was made known to, and ratified by, each of the other Defendants.
27                               FACTUAL ALLEGATIONS
28            13.   Beginning in or around January 2020, Defendants contacted Plaintiff


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 4 of 14 Page ID #:38




 1    on Plaintiff’s cellular telephone number ending in -1977 to solicit Defendants’
 2    services to Plaintiff.
 3           14.    On information and belief, Defendants directly called Plaintiff for the
 4    purposes of generating leads in the Roundup litigation, by way of cold calling
 5    consumers using an automated telephone dialing system. In doing so, Defendants
 6    did not scrub their outbound dialing list for cellular telephone number, nor did it
 7    scrub their outbound dialing list against the National Do Not Call Database. Had
 8    it done so using compliant and up to date methods, as approved by industry
 9    standards in TCPA compliance, it would not have placed a call to Plaintiff’s phone
10    number, which is on the Do Not Call list and is a cellular phone.
11           15.    On information and belief, Defendant Weitz is a nationwide personal
12    injury and mass tort law firm which has been actively soliciting clients who may
13    have personal injury claims against Monsanto for cancer linked to use of Roundup
14    products. The firm is actively looking for clients in this area of litigation, as can
15    be     seen     from     numerous      websites,     including      the   following:
16    https://www.roundupinjuries.com/?gclid=Cj0KCQjw0pfzBRCOARIsANi0g0vt6
17    R3yA3HxoEuNn7X5eD9_H4EkN038TKC2i296tPd80tHeT6IJRqIaAteFEALw_
18    wcB&utm_medium=cpc&utm_term=roundup%20litigation&c_id=C-
19    8342&utm_content=search-ad&utm_source=google&utm_campaign=c-
20    8342_roundup_en_california_litigation
21           16.    As part of their campaign to solicit their services to clients, Grewal
22    and Weitz hired O’Sullivan, EWB, OIT, and Gupta to generate clients on the firm’s
23    behalf. Defendants then did so by placing solicitation robocalls in violation of the
24    Telephone Consumer Protection Act, acting on behalf of the other Defendants.
25           17.    Plaintiff received telemarketing calls under this arrangement.
26    Following receipt of the calls, Plaintiff was sent a retainer agreement under the
27    heading of Grewal, and stating that the retainer was for Plaintiff to retain the
28    services of Grewal and Weitz for purposes of bringing a Roundup claim.


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 5 of 14 Page ID #:39




 1          18.    Plaintiff has never sought the services of counsel for purpose of
 2    bringing a Roundup claim and did not provide prior express consent. Moreover,
 3    Plaintiff has no relationship with any of the Defendants that would permit direct
 4    attorney solicitations by telephone of this nature under the Model Rules, or to create
 5    an established business relationship.
 6          19.    Defendants used an “automatic telephone dialing system” as defined
 7    by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
 8    The calls at issue were placed with a traditional predictive dialer, as indicated by a
 9    pause and a “bloop” sound before a live agent was connected to the call.
10          20.    Defendants contacted Plaintiff from telephone number (606) 948-
11    9206, which Plaintiff alleges on information and belief was a spoofed telephone
12    number, indicating of Defendants’ attempts to mask its identity to avoid
13    accountability from placing illegal robocalls, as well as having used an ATDS to
14    place the calls.
15          21.    Defendants’ calls constituted calls that were not for emergency
16    purposes as defined by 47 U.S.C. § 227(b)(1)(A).
17          22.    During all relevant times, Defendants did not possess Plaintiff’s “prior
18    express consent” to receive calls using an automatic telephone dialing system or an
19    artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
20    227(b)(1)(A).
21          23.    Further, Plaintiff’s cellular telephone number ending in -1977 had
22    been on the National Do-Not-Call Registry well over thirty (30) days prior to
23    Defendants’ initial call.
24          24.    Defendants placed multiple calls soliciting its business to Plaintiff on
25    his cellular telephone ending in -1977 or around January 2020.
26          25.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
27    64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
28          26.    Plaintiff received at least two solicitation calls from Defendants within


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                -5-
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 6 of 14 Page ID #:40




 1    a 12-month period.
 2          27.    Defendants called Plaintiff in an attempt to solicit their services and
 3    in violation of the National Do-Not-Call provisions of the TCPA.
 4          28.    Upon information and belief, and based on Plaintiff’s experiences of
 5    being called by Defendants after being on the National Do-Not-Call list for several
 6    years prior to Defendants’ initial call, and at all relevant times, Defendants failed
 7    to establish and implement reasonable practices and procedures to effectively
 8    prevent telephone solicitations in violation of the regulations prescribed under 47
 9    U.S.C. § 227(c)(5).
10                                CLASS ALLEGATIONS
11          29.    Plaintiff brings this action individually and on behalf of all others
12    similarly situated, as a member the two proposed classes (hereafter, jointly, “The
13    Classes”).
14          30.    The class concerning the ATDS claim for no prior express consent
15    (hereafter “The ATDS Class”) is defined as follows:
16
                   All persons within the United States who received any
17                 solicitation/telemarketing   telephone   calls    from
18                 Defendants to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
19
                   system or an artificial or prerecorded voice and such
20                 person had not previously consented to receiving such
21
                   calls within the four years prior to the filing of this
                   Complaint
22
23          31.    The class concerning the National Do-Not-Call violation (hereafter
24    “The DNC Class,” and with the ATDS Class, “the Classes”) is defined as follows:
25
                   All persons within the United States registered on the
26
                   National Do-Not-Call Registry for at least 30 days, who
27                 had not granted Defendants prior express consent nor
                   had a prior established business relationship, who
28
                   received more than one call made by or on behalf of

                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 7 of 14 Page ID #:41




 1                 Defendants that promoted Defendants’ products or
                   services, within any twelve-month period, within four
 2                 years prior to the filing of the complaint.
 3
 4          32.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 5    of all persons within the United States who received any collection telephone calls
 6    from Defendants to said person’s cellular telephone made through the use of any
 7    automatic telephone dialing system or an artificial or prerecorded voice and such
 8    person had not previously not provided their cellular telephone number to
 9    Defendants within the four years prior to the filing of this Complaint.
10          33.    Plaintiff represents, and is a member of, The DNC Class, consisting
11    of all persons within the United States registered on the National Do-Not-Call
12    Registry for at least 30 days, who had not granted Defendants prior express consent
13    nor had a prior established business relationship, who received more than one call
14    made by or on behalf of Defendants that promoted Defendants’ products or
15    services, within any twelve-month period, within four years prior to the filing of
16    the complaint.
17          34.    Defendants, its employees and agents are excluded from The Classes.
18    Plaintiff does not know the number of members in The Classes, but believes the
19    Classes members number in the thousands, if not more. Thus, this matter should
20    be certified as a Class Action to assist in the expeditious litigation of the matter.
21          35.    The Classes are so numerous that the individual joinder of all of its
22    members is impractical. While the exact number and identities of The Classes
23    members are unknown to Plaintiff at this time and can only be ascertained through
24    appropriate discovery, Plaintiff is informed and believes and thereon alleges that
25    The Classes includes thousands of members. Plaintiff alleges that The Classes
26    members may be ascertained by the records maintained by Defendants.
27          36.    Plaintiff and members of The ATDS Class were harmed by the acts of
28    Defendants in at least the following ways: Defendants illegally contacted Plaintiff


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 8 of 14 Page ID #:42




 1    and ATDS Class members via their cellular telephones thereby causing Plaintiff
 2    and ATDS Class members to incur certain charges or reduced telephone time for
 3    which Plaintiff and ATDS Class members had previously paid by having to retrieve
 4    or administer messages left by Defendants during those illegal calls, and invading
 5    the privacy of said Plaintiff and ATDS Class members.
 6          37.    Common questions of fact and law exist as to all members of The
 7    ATDS Class which predominate over any questions affecting only individual
 8    members of The ATDS Class. These common legal and factual questions, which
 9    do not vary between ATDS Class members, and which may be determined without
10    reference to the individual circumstances of any ATDS Class members, include,
11    but are not limited to, the following:
12                 a.     Whether, within the four years prior to the filing of this
13                        Complaint, Defendants made any telemarketing/solicitation
14                        call (other than a call made for emergency purposes or made
15                        with the prior express consent of the called party) to an ATDS
16                        Class member using any automatic telephone dialing system or
17                        any artificial or prerecorded voice to any telephone number
18                        assigned to a cellular telephone service;
19                 b.     Whether Plaintiff and the ATDS Class members were damaged
20                        thereby, and the extent of damages for such violation; and
21                 c.     Whether Defendants should be enjoined from engaging in such
22                        conduct in the future.
23          38.    As a person that received numerous telemarketing/solicitation calls
24    from Defendants using an automatic telephone dialing system or an artificial or
25    prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
26    claims that are typical of The ATDS Class.
27          39.    Plaintiff and members of The DNC Class were harmed by the acts of
28    Defendants in at least the following ways: Defendants illegally contacted Plaintiff


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 9 of 14 Page ID #:43




 1    and DNC Class members via their telephones for solicitation purposes, thereby
 2    invading the privacy of said Plaintiff and the DNC Class members whose telephone
 3    numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
 4    members were damaged thereby.
 5          40.    Common questions of fact and law exist as to all members of The
 6    DNC Class which predominate over any questions affecting only individual
 7    members of The DNC Class. These common legal and factual questions, which do
 8    not vary between DNC Class members, and which may be determined without
 9    reference to the individual circumstances of any DNC Class members, include, but
10    are not limited to, the following:
11                 a.     Whether, within the four years prior to the filing of this
12                        Complaint, Defendants or its agents placed more than one
13                        solicitation call to the members of the DNC Class whose
14                        telephone numbers were on the National Do-Not-Call Registry
15                        and who had not granted prior express consent to Defendants
16                        and did not have an established business relationship with
17                        Defendants;
18                 b.     Whether Defendants obtained prior express written consent to
19                        place solicitation calls to Plaintiff or the DNC Class members’
20                        telephones;
21                 c.     Whether Plaintiff and the DNC Class members were damaged
22                        thereby, and the extent of damages for such violation; and
23                 d.     Whether Defendants and its agents should be enjoined from
24                        engaging in such conduct in the future.
25          41.    As a person that received numerous solicitation calls from Defendants
26    within a 12-month period, who had not granted Defendants prior express consent
27    and did not have an established business relationship with Defendants, Plaintiff is
28    asserting claims that are typical of the DNC Class.


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 10 of 14 Page ID #:44




 1           42.    Plaintiff will fairly and adequately protect the interests of the members
 2     of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 3     class actions.
 4           43.    A class action is superior to other available methods of fair and
 5     efficient adjudication of this controversy, since individual litigation of the claims
 6     of all Classes members is impracticable. Even if every Classes member could
 7     afford individual litigation, the court system could not. It would be unduly
 8     burdensome to the courts in which individual litigation of numerous issues would
 9     proceed. Individualized litigation would also present the potential for varying,
10     inconsistent, or contradictory judgments and would magnify the delay and expense
11     to all parties and to the court system resulting from multiple trials of the same
12     complex factual issues. By contrast, the conduct of this action as a class action
13     presents fewer management difficulties, conserves the resources of the parties and
14     of the court system, and protects the rights of each Classes member.
15           44.    The prosecution of separate actions by individual Classes members
16     would create a risk of adjudications with respect to them that would, as a practical
17     matter, be dispositive of the interests of the other Classes members not parties to
18     such adjudications or that would substantially impair or impede the ability of such
19     non-party Class members to protect their interests.
20           45.    Defendants have acted or refused to act in respects generally
21     applicable to The Classes, thereby making appropriate final and injunctive relief
22     with regard to the members of the Classes as a whole.
23                              FIRST CAUSE OF ACTION
24            Negligent Violations of the Telephone Consumer Protection Act
25                                     47 U.S.C. §227(b).
26                              On Behalf of the ATDS Class
27           46.    Plaintiff repeats and incorporates by reference into this cause of action
28     the allegations set forth above at Paragraphs 1-45.


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 10 -
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 11 of 14 Page ID #:45




 1           47.    The foregoing acts and omissions of Defendants constitute numerous
 2     and multiple negligent violations of the TCPA, including but not limited to each
 3     and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 4     47 U.S.C. § 227 (b)(1)(A).
 5           48.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
 6     Plaintiff and the Class Members are entitled to an award of $500.00 in statutory
 7     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8           49.    Plaintiff and the ATDS Class members are also entitled to and seek
 9     injunctive relief prohibiting such conduct in the future.
10                             SECOND CAUSE OF ACTION
11      Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                             Act
13                                     47 U.S.C. §227(b)
14                               On Behalf of the ATDS Class
15           50.    Plaintiff repeats and incorporates by reference into this cause of action
16     the allegations set forth above at Paragraphs 1-45.
17           51.    The foregoing acts and omissions of Defendants constitutes numerous
18     and multiple knowing and/or willful violations of the TCPA, including but not
19     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
20     and in particular 47 U.S.C. § 227 (b)(1)(A).
21           52.    As a result of Defendants’ knowing and/or willful violations of 47
22     U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled to an award of
23     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
24     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25           53.    Plaintiff and the Class members are also entitled to and seek injunctive
26     relief prohibiting such conduct in the future.
27                              THIRD CAUSE OF ACTION
28            Negligent Violations of the Telephone Consumer Protection Act


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 11 -
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 12 of 14 Page ID #:46




 1                                     47 U.S.C. §227(c)
 2                                On Behalf of the DNC Class
 3           54.    Plaintiff repeats and incorporates by reference into this cause of action
 4     the allegations set forth above at Paragraphs 1-45.
 5           55.    The foregoing acts and omissions of Defendants constitutes numerous
 6     and multiple negligent violations of the TCPA, including but not limited to each
 7     and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 8     47 U.S.C. § 227 (c)(5).
 9           56.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
10     Plaintiff and the DNC Class Members are entitled to an award of $500.00 in
11     statutory damages, for each and every violation, pursuant to 47 U.S.C. §
12     227(c)(5)(B).
13           57.    Plaintiff and the DNC Class members are also entitled to and seek
14     injunctive relief prohibiting such conduct in the future.
15                               FOURTH CAUSE OF ACTION
16      Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                             Act
18                                   47 U.S.C. §227 et seq.
19                                On Behalf of the DNC Class
20           58.    Plaintiff repeats and incorporates by reference into this cause of action
21     the allegations set forth above at Paragraphs 1-45.
22           59.    The foregoing acts and omissions of Defendants constitutes numerous
23     and multiple knowing and/or willful violations of the TCPA, including but not
24     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
25     in particular 47 U.S.C. § 227 (c)(5).
26           60.    As a result of Defendants’ knowing and/or willful violations of 47
27     U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled to an award of
28     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 12 -
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 13 of 14 Page ID #:47




 1     § 227(c)(5).
 2           61.      Plaintiff and the DNC Class members are also entitled to and seek
 3     injunctive relief prohibiting such conduct in the future.
 4                                   PRAYER FOR RELIEF
 5     WHEREFORE, Plaintiff requests judgment against Defendants for the following:
 6                                FIRST CAUSE OF ACTION
 7            Negligent Violations of the Telephone Consumer Protection Act
 8                                      47 U.S.C. §227(b)
 9                 • As a result of Defendants’ negligent violations of 47 U.S.C.
10                    §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
11                    request $500 in statutory damages, for each and every violation,
12                    pursuant to 47 U.S.C. 227(b)(3)(B).
13                 • Any and all other relief that the Court deems just and proper.
14
15                              SECOND CAUSE OF ACTION
16      Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                              Act
18                                      47 U.S.C. §227(b)
19                 • As a result of Defendants’ willful and/or knowing violations of 47
20                    U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
21                    entitled to and request treble damages, as provided by statute, up to
22                    $1,500, for each and every violation, pursuant to 47 U.S.C.
23                    §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
24                 • Any and all other relief that the Court deems just and proper.
25                               THIRD CAUSE OF ACTION
26            Negligent Violations of the Telephone Consumer Protection Act
27                                      47 U.S.C. §227(c)
28                 • As a result of Defendants’ negligent violations of 47 U.S.C.


                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                - 13 -
     Case 2:20-cv-03674-SB-MRW Document 14 Filed 07/14/20 Page 14 of 14 Page ID #:48




 1                  §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 2                  request $500 in statutory damages, for each and every violation,
 3                  pursuant to 47 U.S.C. 227(c)(5).
 4                 • Any and all other relief that the Court deems just and proper.
 5                             FOURTH CAUSE OF ACTION
 6      Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                              Act
 8                                      47 U.S.C. §227(c)
 9                 • As a result of Defendants’ willful and/or knowing violations of 47
10                  U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
11                  to and request treble damages, as provided by statute, up to $1,500,
12                  for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
13                 • Any and all other relief that the Court deems just and proper.
14
15           62.    Pursuant to the Seventh Amendment to the Constitution of the United
16     States of America, Plaintiff is entitled to, and demands, a trial by jury.
17
             Respectfully Submitted this 14th Day of July, 2020.
18
                                  LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19
20                                       By: /s/ Todd M. Friedman
                                             Todd M. Friedman
21
                                             Law Offices of Todd M. Friedman
22                                           Attorney for Plaintiff
23
24
25
26
27
28



                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                - 14 -
